           Case 1:20-cv-05096-JMF Document 59 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
OPEN SOCIETY JUSTICE INITIATIVE,                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-5096 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
DEPARTMENT OF DEFENSE, et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As discussed on the record during today’s teleconference:

    1. In response to Defendants’ letter filed earlier today, ECF No. 58, Plaintiff shall file a
       letter on or before December 2, 2020, not to exceed six single-spaced pages, explaining
       its position. No reply to Plaintiff’s letter will be permitted absent leave of Court.

    2. On or before December 2, 2020, the parties shall file a joint proposed order (or, in the
       absence of agreement, competing proposals along with a redline showing the differences
       between them) memorializing a minimum production plan to which the parties agree,
       with the understanding that Plaintiff — in its separate filing on the same day — will seek
       a more accelerated schedule. The proposed order should include, inter alia: the
       processing rate per agency; the date each agency will commence production, if any; what
       types of documents each agency will prioritize in its production, if appropriate; a process
       and schedule to keep the Court apprised of the status of production; and a procedure to
       adjudicate disputes that might arise in the production process. The parties shall email to
       Chambers a Microsoft Word version of the proposed order(s).

        SO ORDERED.

Dated: November 23, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
